DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20140149609, Chan) in view of Wentroble et al (US 20200019526, Wentroble).
As to claim 1, Chan discloses an embedded USB2 (eUSB2) repeater (fig. 1 repeater 102), comprising:
an eUSB2 port (fig. 2, eUSB2 port 112) having eD+ and eD- terminals (“D+” and “eD-“);
a USB port (USB2 port 116) having D+ and D- terminals (“D+” and “D-“); and
a multiplexer (mux 205) having an input configured to receive a control signal (Note: The input from repeater state machine 206). 
Chan does not disclose that the multiplexer, in response to the control signal selectively couple the  eD+ terminal to either one of the D+ terminal or D- terminal and simultaneously couple the eD- terminal to the other of the D+ terminal or the D- terminal. In the same field of art (USB devices), Wentroble discloses, Mode communication in a USB TYPE-C environment, a multiplexer multiplexes a DISPLAYPORT transmission based in part on the determined orientation of the USB TYPE-C connector plug (abstract). In one embodiment, Wentroble discloses, in response to a control signal (controller 140, par. 16 “incorporated in multiplexer 142”), an embedded multiplexer (fig. 1, mux 142) selectively couples a AUXP terminal to either one of the SBU1 terminal or SBU2 terminal and simultaneously couple a AUXN terminal to the other of the SBU1 terminal or SBU2 terminal based on the determined orientation of the connector (par. 47 “AUXp and AUXn are connected to either SBU1 or SBU2 depending on the Type-C connector plug orientation”) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Wentroble, by comprising the multiplexer, in response to the control signal selectively coupling the eD+ terminal to either one of the D+ terminal or D- terminal and simultaneously coupling the eD- terminal to the other of the D+ terminal or the D- terminal. The motivation is to provide cost efficiency and the convenience to the system (par. 4).
As to claim 4, Chan/Wentroble discloses the eUSB2 repeater of claim 2, wherein the first external device is an application processor unit (APU) (Wentroble, par. 23 “provide video”).
As to claim 6, Chan/Wentroble discloses the eUSB2 repeater of claim 1, wherein the eUSB2 port is configured to facilitate two- way communication between the repeater and the first external device according to voltage level specifications for eUSB2 (Chan, par. 14 “1.0(V)”).
As to claim 8, Chan/Wentroble discloses the eUSB2 repeater of claim 1, wherein the voltage level specifications for eUSB2 is between OV and 1.32V and the voltage level specifications for USB is between OV and 3.6V (Chan, par. 2, 14. eUSB2 uses 1V and while USB2 uses 3.3V).
As to claim 9, Chan discloses a repeater comprising:
a first port (fig. 2 port 112) having a first terminal and a second terminal (terminals 202), the first terminal configured to be connected to an eD+ conductor of an embedded universal serial bus (eUSB) and the second terminal configured to be connected to an eD- conductor of the eUSB (fig. 2, eD+ and eD-);
a second port (fig. 2 port 116) having a third terminal and a fourth terminal (terminals 204), the third terminal configured to be connected to a D+ conductor of a universal serial bus (USB) (fig. 2 D+ at 204) or a universal asynchronous receiver transmitter (UART) device and the fourth terminal configured to be connected to a D- conductor of a USB (D- at 204) or a UART device; and
a multiplexer (mux 205) coupled to the first port and the second port (fig. 2), the multiplexer operable to selectively couple the first, second, third and fourth terminals responsive to a control signal.
Chan does not disclose the multiplexer operable to selectively couple the first terminal to either one of the third terminal or the fourth terminal responsive to a control signal and simultaneously couple the second terminal to the other of the third terminal or the fourth terminal responsive to the control signal. In the same field of art (USB devices), Wentroble discloses, Mode communication in a USB TYPE-C environment, a multiplexer multiplexes a DISPLAYPORT transmission based in part on the determined orientation of the USB TYPE-C connector plug (abstract). In one embodiment, Wentroble discloses, in response to a control signal (controller 140, par. 16 “incorporated in multiplexer 142”), an embedded multiplexer (mux 142) selectively couples a AUXP terminal to either one of the SBU1 terminal or SBU2 terminal and simultaneously couple a AUXN terminal to the other of the SBU1 terminal or SBU2 terminal based on the determined orientation of the connector (par. 47 “AUXp and AUXn are connected to either SBU1 or SBU2 depending on the Type-C connector plug orientation”) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Wentroble, by comprising the multiplexer (mux 205) coupled to the first port and the second port, the multiplexer operable to selectively couple the first terminal to either one of the third terminal or the fourth terminal responsive to a control signal and simultaneously couple the second terminal to the other of the third terminal or the fourth terminal responsive to the control signal. The motivation is to provide cost efficiency and the convenience to the system (par. 4).
Claims 2-3, 5, 7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Wentroble and further in view of Ko et al (US 20110060850).
As to claim 2, Chan/Wentroble discloses the eUSB2 repeater of claim 1, does not explicitly disclose wherein the control signal identifies one of the eD+ and eD- terminals of a first external device designated for transmitting data (TxD) to the repeater and identifies one of the eD+ and eD- terminals of a first external device designated for receiving data (RxD) from the repeater (Note: Chan discloses the control signal identifies one of the eD+ and eD- terminals of a first external device, in fig. 6A, to read their differential voltage). In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a control signal identifies one of the D+ and D- terminals of a first external device designated for transmitting data (fig. 2 UART_TxD) and identifies one of the D+ and D- terminals of a first external device designated for receiving data (UART_RxD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble and Ko, by comprising the control signal to identify one of the eD+ and eD- terminals of a first external device designated for transmitting data (TxD) to the repeater and to identify one of the eD+ and eD- terminals of a first external device designated for receiving data (RxD) from the repeater. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 3, Chan/Wentroble discloses the eUSB2 repeater of claim 1, but does not disclose wherein the control signal identifies one of the D+ and D- terminals of a second external device designated for transmitting data (TxD) to the repeater and identifies one of the D+ and D- terminals of the second external device designated for receiving data (RxD) from the repeater. (Note: Chan discloses the control signal identifies one of the eD+ and eD- terminals of a first external device, in fig. 6A, to read their differential voltage). In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a control signal identifies one of the D+ and D- terminals of a first external device designated for transmitting data (fig. 2 UART_TxD) and identifies one of the D+ and D- terminals of a first external device designated for receiving data (UART_RxD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble and Ko, by comprising the control signal to identify one of the D+ and D- terminals of a second external device designated for transmitting data (TxD) to the repeater and to identify one of the D+ and D- terminals of the second external device designated for receiving data (RxD) from the repeater. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 5, Chan/Wentroble discloses the eUSB2 repeater of claim 3, but does not disclose wherein the second external device is a Universal Asynchronous Receiver Transmitter. In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble and Ko, by comprising second external device as a Universal Asynchronous Receiver Transmitter. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 7, Chan/Wentroble discloses the eUSB2 repeater of claim 1, but does not disclose wherein the USB is configured to facilitate two-way communication between the repeater and a UART according to voltage level specifications for USB (Note:  Chan instead discloses the eUSB2 repeater of claim 1, wherein the USB is configured to facilitate two-way communication between the repeater and a USB2 according to voltage level specifications for USB in par. 2 and 14).  In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble and Ko, by configuring the USB to facilitate two-way communication between the repeater and a UART according to voltage level specifications for USB. The motivation is to reduce the size and cost of the system (par. 3).
As to claim 14, Chan discloses a system, comprising:
	a first device (fig. 1 eUSB2 SOC 104) including an eUSB2 port having eD+ and eD- terminals (par. 18 “eD+/eD- 108”);
a second device including having D+ and D- terminals (fig. 1, USB2 device 106, 118, par. 18 “D+/D- 114”); and
a repeater (repeater 116) including a multiplexer (fig. 2, mux 205) having an input configured to receive a control signal (from SM 206) and, in response to the control signal, selectively couple the eD+ and eD- terminals to D+ and D- terminals.
Chan does not disclose that the multiplexer selectively couples the eD+ terminal to either one of the D+ terminal or the D- terminal and simultaneously couples the eD- terminal to the other of the D+ terminal or the D- terminal. In the same field of art (USB devices), Wentroble discloses, Mode communication in a USB TYPE-C environment, a multiplexer multiplexes a DISPLAYPORT transmission based in part on the determined orientation of the USB TYPE-C connector plug (abstract). In one embodiment, Wentroble discloses, in response to a control signal (controller 140, par. 16 “incorporated in multiplexer 142”), an embedded multiplexer (fig. 1, mux 142) selectively couples a AUXP terminal to either one of the SBU1 terminal or SBU2 terminal and simultaneously couple a AUXN terminal to the other of the SBU1 terminal or SBU2 terminal based on the determined orientation of the connector (par. 47 “AUXp and AUXn are connected to either SBU1 or SBU2 depending on the Type-C connector plug orientation”) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan and Wentroble, by comprising the multiplexer, in response to the control signal selectively coupling the eD+ terminal to either one of the D+ terminal or D- terminal and simultaneously coupling the eD- terminal to the other of the D+ terminal or the D- terminal. The motivation is to provide cost efficiency and the convenience to the system (par. 4).
Chan/Wentroble does not disclose a second device including a Universal Asynchronous Receiver Transmitter (UART) having D+ and D- terminals. In the same field of art (USB devices), Ko discloses a mobile device for supporting universal asynchronous receiver/transmitter (UART) communication and universal serial bus (USB) communication using a single connector (abstract). In one embodiment, Ko discloses a first device (fig. 1 “external device”) is coupled to a second external device which is a Universal Asynchronous Receiver Transmitter via a USB connector (connector 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble and Ko, by configuring a second device to include a Universal Asynchronous Receiver Transmitter (UART) having D+ and D- terminals. The motivation is to reduce the size and cost of the system (par. 3).
As to claims 16, 17, all the same elements of claims 2, 3 are listed but in a system form.  Therefore, the supporting rationale of the rejection to claims 2-3 applies equally as well to claims 16, 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Wentroble/Ko and further in view of Huang et al (US 20160357651).
As to claim 15, Chan/Wentroble/Ko discloses the system of claim 14, but does not disclose wherein the UART is configured to debug and update the first device. In the same field of art (peripheral device configuration), Huang discloses a SOC comprises a first UART controller, a second UART controller, a debug controller, a processor, a UART port, a first multiplexer and a second multiplexer (abstract). In one embodiment, Ko discloses the UART port is configured to debug and update the device (par. 17, 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan/Wentroble/Ko and Huang, by configuring the UART to debug and update the first device. The motivation is to provide the reliability to the system (par. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/               Examiner, Art Unit 2184   

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184